                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION


 MICHAEL MALOTT,

        Plaintiff,
                                                                 Case No. 2:17-cv-79
 v.
                                                                 HON. JANET T. NEFF
 UNKNOWN LACROSSE, et al.,

        Defendants.
 ____________________________/


                                          ORDER

       This is a prisoner civil rights action filed under 42 U.S.C. § 1983. Defendants filed a

Motion for Summary Judgment (ECF No. 72). Plaintiff filed various motions (ECF Nos. 88, 90,

93, 106).   The matter was referred to the Magistrate Judge, who issued a Report and

Recommendation on December 27, 2019 (ECF No. 108), recommending that this Court grant

Defendants’ motion for summary judgment, deny Plaintiff’s motions, and dismiss this case. The

Report and Recommendation was duly served on the parties. No objections have been filed. See

28 U.S.C. § 636(b)(1). The Court does not certify that an appeal of this decision would not be

taken in good faith. Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 108) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment (ECF No.

72) is GRANTED.
      IT IS FURTHER ORDERED that Plaintiff’s pending motions (ECF Nos. 88, 90, 93, 106)

are DENIED.

      A Judgment will be entered consistent with this Order.



Dated: January 22, 2020                                   /s/ Janet T. Neff
                                                         JANET T. NEFF
                                                         United States District Judge




                                              2
